ORDER
This case is hereby resubmitted effec^ve January 31, 2001.
*351MEMORANDUM1
Francisco Javier Bojorquez-Ojeda, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals dismissing his appeal of the immigration judge’s order finding him removable as charged. The IJ determined that Bojorquez-Ojeda was removable pursuant to INA § 212(a)(2)(C), because the INS proved by clear and convincing evidence that he engaged in drug trafficking.2 During removal proceedings, Bojorquez-Ojeda conceded that he was removable on this ground.
INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C) provides: “Notwithstanding any other provision of law, no court shall have jurisdiction to review any final order of removal against an alien who is removable by reason of having committed a criminal offense covered in section 212(a)(2) [8 U.S.C. § 1182(a)(2)] ....” We have jurisdiction to determine whether we have jurisdiction. Flores-Miramontes v. INS, 212 F.3d 1133, 1135 (9th Cir.2000). Because we conclude that we do not, we dismiss the petition for review.
PETITION DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. INA § 212(a)(2)(C) provides that "Any alien who the consular or immigration officer knows or has reason to believe is or has been an illicit trafficker in any such controlled substances ... is inadmissible.”